MEMORANDUM **
William Gene Scribner appeals from the 140-month sentence imposed after he was resentenced following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Scribner contends that the district court erred at resentencing by failing to consider his request for a downward departure based on sentencing entrapment. We conclude that the district court did not err in this respect because Scribner failed to renew his entrapment arguments at resentencing. See United States v. Matthews, 278 F.3d 880, 885-86 (9th Cir.2002) (en banc); see also United States v. Si, 343 F.3d 1116,1128 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.